COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


NED N. CARY, JR.
                                             MEMORANDUM OPINION*
v.   Record No. 2179-99-1                         PER CURIAM
                                               NOVEMBER 9, 1999
ANHEUSER-BUSCH, INC.
AND
CIGNA INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Ned N. Cary, Jr., pro se, on briefs).

             (William C. Walker; Donna White Kearney;
             Taylor & Walker, P.C., on brief), for
             appellees.


     Ned N. Cary, Jr. contends that the Workers' Compensation

Commission erred in refusing to order reinstatement of his

employment with Anheuser-Busch, Inc. on the ground that employer

violated his civil rights when it terminated him for refusing to

sign a consent form for drug testing.     Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     "Generally, the Commission's jurisdiction is limited to

those issues which are directly or necessarily related to the

right of an employee to compensation for a work-related injury."


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Hartford Fire Ins. Co. v. Tucker, 3 Va. App. 116, 120, 348

S.E.2d 416, 418 (1986).   The civil rights issues raised by Cary

and the relief sought, reinstatement of employment, do not fall

within the purview of the commission's jurisdiction.

Accordingly, the commission did not err in holding that it had

no jurisdiction over those issues.

     In addition, the commission did not err in finding that the

doctrine of res judicata prohibited it from reconsidering the

issues previously decided in its February 28, 1997 opinion,

which was affirmed by this Court on July 8, 1997.   See Cary v.

Anheuser Busch, Record No. 0781-97-1 (Va. Ct. App. July 8,

1997).

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 2 -